                                             UNITED STATES BANKRUPTCY COURT
                                               FOR THE DISTRICT OF ARIZONA

                                                             Minute Entry
Hearing Information:
                         Debtor:     STEVEN MARQUEZ
                  Case Number:       4:19-BK-06290-SHG                 Chapter: 11

           Date / Time / Room:       WEDNESDAY, AUGUST 12, 2020 02:00 PM COURTROOM 329

         Bankruptcy Judge:           SCOTT H. GAN
               Courtroom Clerk:      TERESA MATTINGLY
                Reporter / ECR:      RHIANNA DOMINGUEZ                                                                               0.00


Matter:
              **VIDEOCONFERENCE** STATUS HEARING ON CHAPTER 11 CASE AND PLAN CONFIRMATION.
              R / M #:   71 / 0


Appearances:
        STEVEN MARQUEZ, DEBTOR, Appearing by videoconference


Proceedings:                                                                                                                  1.00

        The Court informs the Debtor that the Disclosure Statement on file can be approved and the case could move forward to
        confirmation. It notes that Debtor's counsel has withdrawn from representation and it asks if the Debtor would like to proceed
        with confirmation of the plan.

        Mr. Marquez does want to proceed and has questions concerning the objection and Disclosure Statement.

        The Court cannot provide legal advice and suggests that Mr. Marquez obtain counsel because there are things that need to
        occur in the appropriate order in order to have a successful confirmation process.

        COURT: THE DISCLOSURE STATEMENT WILL BE APPROVED. The Debtor to submit a form of order. THE
        DEBTOR IS ADVISED TO OBTAIN COUNSEL. THE COURT SETS THE DEADLINE OF THURSDAY, OCTOBER 8,
        2020 AS THE LAST DATE FOR THE DEBTOR TO CONFIRM THE CHAPTER 11 PLAN. THE COURT SETS AN
        INITIAL HEARING ON CONFIRMATION OF THE PLAN FOR THURSDAY, OCTOBER 8, 2020 AT 2:00 P.M. IF THE
        PLAN IS NOT ON FILE BY THE DEADLINE THE COURT MAY CONSIDER WHETHER THE CASE SHOULD BE
        CONVERTED OR DISMISSED.
        Zoom for Government Hearing Information:
        <https://www.zoomgov.com/j/1611110780?pwd=T2ZLZUNOeHF0WTBIQjd6UzVUVnhzdz09>
        Meeting ID: 161 111 0780
        Passcode: 128663

        Mr. Marquez discusses that regarding the objection by the Arizona Department of Revenue, the taxes are not a liability. The
        returns will be show an overpayment and the department will have them in their possession within the week.

        The matter stands at recess.

        Copy of the M.E. mailed by BNC to:
        Steven Marquez, Debtor
        tlm




      Case 4:19-bk-06290-SHG                    Doc 87 Filed 08/12/20 Entered 08/20/20 11:58:37 Desc
Page 1 of 1                                      Main Document Page 1 of 1                  08/20/2020 11:58:18AM
